       Case 5:19-cv-00772 Document 75 Filed 03/31/20 Page 1 of 3 PageID #: 429



                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                           AT BECKLEY

GREENBRIER HOTEL CORPORATION and
THE GREENBRIER SPORTING CLUB, INC. and
GREENBRIER SPORTING CLUB DEVELOPMENT COMPANY, INC. and
OLD WHITE CHARITIES, INC. and
OAKHURST CLUB LLC,

                             Plaintiffs,

v.                                                 CIVIL ACTION NO. 5:19-cv-00772
                                                          LEAD ACTION

GOODMAN-GABLE-GOULD/ADJUSTERS INTERNATIONAL,

                             Defendant.

and,


GREENBRIER HOTEL CORPORATION and
THE GREENBRIER SPORTING CLUB, INC. and
GREENBRIER SPORTING CLUB DEVELOPMENT COMPANY, INC. and
OLD WHITE CHARITIES, INC. and
OAKHURST CLUB LLC,

                             Plaintiffs,

v.                                                 CIVIL ACTION NO. 5:19-cv-00795
                                                         CONSOLIDATED ACTION

GOODMAN-GABLE-GOULD/ADJUSTERS INTERNATIONAL,

                             Defendant.


                                             ORDER

         Pending before the Court is Plaintiff Greenbrier Hotel Corporation, The Greenbrier

Sporting Club, Inc., Greenbrier Sporting Club Development Company, Inc., Old White Charities,

                                               1
    Case 5:19-cv-00772 Document 75 Filed 03/31/20 Page 2 of 3 PageID #: 430



Inc., and Oakhurst Club LLC’s (collectively “Plaintiffs”) Motion to Stay Discovery, (ECF No.

66); Plaintiffs’ Motion for Oral Argument on Motion for Partial Summary Judgment and Motion

to Stay, (ECF No. 67); and Plaintiffs’ Motion for Protective Order, (ECF No. 70).

       First, Plaintiffs move this Court to stay discovery under Federal Rule of Civil Procedure

26(c) pending the resolution of Plaintiffs’ Motion for Partial Summary Judgment and the parties’

participation in a Rule 26(f) conference. Defendant Goodman-Gable-Gould/Adjusters

International (“Defendant”) opposes this motion. Accordingly, for lack of good cause shown, the

Court DENIES this motion, (ECF No. 66).

       Second, Plaintiffs request oral argument on their Motion for Partial Summary Judgment

and Motion to Stay Discovery. (ECF No. 67.) Defendant again opposes this motion and argues

oral argument is not necessary. The Court finds that these motions can be determined based on

the briefing alone. Accordingly, the Court DENIES Plaintiffs’ Motion for Oral Argument, (ECF

No. 67).

       Third, Plaintiffs again move this Court to stay discovery pending the resolution of

Plaintiffs’ Motion for Partial Summary Judgment, the parties’ participation in a Rule 26(f)

conference, and Plaintiffs First Motion to Stay. Defendant again objects to this motion. Again,

for lack of good cause shown, the Court DENIES Plaintiffs’ Motion to Stay, (ECF No. 70).

       Finally, throughout Plaintiff’s motions, they repeatedly mention that the parties have never

conducted a Rule 26(f) conference due to the multiple transfers this case has undergone.

Plaintiffs state it is necessary for the parties to hold a conference because they have not discussed

a discovery plan. (ECF No. 66 at 6.) Accordingly, the Court will hold a Rule 26(f) scheduling




                                                 2
    Case 5:19-cv-00772 Document 75 Filed 03/31/20 Page 3 of 3 PageID #: 431



conference on April 8, 2020, at 10:00 a.m. The call-in information for the call is as follows:

703-724-3100, then dial 4002661# to be placed on hold pending the start of the call.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                            ENTER:         March 31, 2020




                                                3
